On behalf 
of my country, Tunisia, and the Tunisian people, 
I greet the Assembly and all those around the world 
represented here.

On 17 December 2010, Tunisia, as the Assembly 
knows, was the first country to experience the Arab 
Spring, the peaceful revolutions of Arab peoples 
aimed at ridding themselves of corrupt dictatorships 
hampering the economic, political and social progress 
of their countries. Such dictatorships had imposed with 
brutal force corrupt regimes that had swept away basic 
human civilization. What has now been seen in some 
Arab Spring countries may lead some to believe that 
those efforts at liberation have failed and that the dream 
has become a nightmare.

What we must remember is that the Arab Spring 
is not a final stage, something that can be achieved 
overnight. It is, rather, just the beginning of a liberation 
journey and a future project leading towards further 
horizons. What we must take into consideration is the 
element of time. Nations require decades to gain control 
of their revolutions and achieve their success or failure. 
We must remember that the Arab Spring, like all human 
projects, may stumble or come to a standstill — indeed, 
may fail. Our duty — the duty of those here — is to 
persist in support of that journey and to begin afresh 
after each obstacle. 

We believe that the difficulties involved in 
building democracy in the Arab Spring countries are 
only natural and will be overcome. Our peoples will 
never accept regimes that shackle them. We want 
to fight extremism cloaked in religion, not replace it 
with dictatorship cloaked in nationalism or patriotism. 
Those difficulties do indeed reveal that political, social 
and ideological forces are pushing countries this way 
and that; building democracy and civil institutions is 
replete with difficulties in all Arab Spring countries.

From this rostrum, I would like to speak to the 
current authorities in Egypt and call on them to release 
President Mohammed Morsi and all political detainees. 
Only a bold initiative such as that has the potential to 
end the political tensions, stop the violence and bring 
all the parties back to a dialogue as the only means to 
solve all the difficult problems caused by the current 
transitional phase.

The restriction of movement of goods and persons is 
increasing the difficulties faced by the struggling people 
of Gaza under Israeli occupation and colonization.

Tunisia is dealing with three challenges. That 
of terrorism, as exemplified by the killing of the two 
martyrs, Shukri Belaid on 6 February and Mohamed 
Brahimi on 25 July, is a major political challenge that 
has impeded the work on the Constitutional Council. 
The second is the fact of slowing domestic and foreign 
investment. The third is that we are having to learn 
democracy at the same time that we are building and 
defending it. It has not yet taken root in our political 
and social traditions or our general culture. In 
Tunisia we have many of the elements necessary for 
success — a responsible and conscious political class 
that has continued to pursue dialogue, a legitimate, 
disciplined and professional army and a people who 
are peaceful and politically aware and who understand 
what is in their own interests.

I would like to assure the Assembly that the Arab 
Spring in Tunisia will continue and succeed. We 



will set a date for elections and will agree on a just 
Government. Those elections will be supervised by the 
United Nations, the League of Arab States, the African 
Union and all other relevant international and local 
organizations and civil society groups. God willing, 
they will be held next spring. We are aware that the 
forces of terrorism and chaos will try to destabilize 
them as much as possible. Tunisia is undertaking this 
experiment both for itself and for the rest of the world. 

We want our revolution to be peaceful. We want 
justice to play its role in the transitional period. We 
also want to expand the concept of democracy. It is 
not merely about the rights of those winning 51 per 
cent of the vote, and ignoring those who won 49 per 
cent. We want coalition Governments that take into 
consideration the fact that society is made up of many 
parts. We want to learn from one another. Our success 
or failure will have consequences that will reach far 
beyond our borders. Hence the importance of solidarity 
among peoples, so that we can ensure success for this 
unique experiment.

Today the Arab Spring has encountered the ultimate 
expression of suffering in Syria. The violence that has 
faced peaceful demonstrations has shocked us from the 
beginning. It is escalating day after day, and is now brutal 
on a scale that history has seldom seen before. In Tunisia 
we have taken a strong position against the dictatorship 
in Syria. We supported the the struggle of the Syrian 
opposition and expelled the regime’s ambassador from 
our country. We have been warning for a long time now 
about the problems of the militarization of the events, 
of factionalism, sectarianism and outside intervention, 
whether by States or so-called jihadi groups, including 
some from Tunisia, which we know will be a danger to 
us when they return from that suffering country.

We have always called for a peaceful solution and 
have gone so far as to say that life is more important 
than justice, and if it is necessary not to prosecute the 
Syrian dictators — and if they leave the scene — we 
should accept that situation, however bitter. Our fears 
have become reality, however, and we continue to 
live with this nightmare that is afflicting the valiant 
Syrian people, as well as our conscience. We have 
never seen such a pitch of brutality and barbarity. A 
political solution to end the nightmare is desperately 
needed. However, what we also need is the support of 
the General Assembly for prosecuting the case through 
the International Criminal Court (ICC). That would be 
a contribution to international law that could contribute 
to protecting people against dictatorships, particularly 
the Syrian dictatorship, which is an extreme example of 
how immorally a regime can behave.

We are fully confident that had the Court been able 
to act, the Syrian regime would not have attempted to 
turn the presidency of the country into rule-by-heredity, 
limiting ruling to one party only. It would not have 
dared to convict members of opposition political parties 
and sentence them to death. Imagine if the Court had 
been able to act in such cases. What if the Court had 
been able to pursue a course in favour of human rights? 
Imagine how we could have avoided the nightmare that 
the Syrian people has been going through — 100,000 
dead and 7 million displaced persons, with a regime 
killing men, women and children with all the weapons 
at its disposal, including chemical weapons. 

Have we ever seen such a brutal regime by an 
individual person who came to power through force 
and falsification and who is fighting a barbarous civil 
war that has set the stage for ugly scenes beyond any 
ever seen in the history of the region? The regime ought 
to be brought to the ICC. Justice delayed still cannot 
bring millions of dead back to life. There have to be 
preventive bodies that can take up such situations from 
their very beginning. 

Regimes like that of Syria cannot last long 
against internal democratic opposition and the lack of 
international recognition. Tunisia therefore calls on all 
democratic States that wish to build institutions that 
counter the rise of dictatorships to support our project. 
We believe that such a constitutional court would be the 
expression of a new spirit needed by the international 
community.

We are meeting in this place with all the nations 
of the world to review the world’s problems, many of 
which are foreseeable and bring great pain to people. 
We would have been able to avoid such situations had 
we adopted the slogan “Think globally and act locally.” 

As a medical doctor, I would recall that we were 
able to conquer epidemics that raged against humankind 
through efforts at prevention. Dictatorships, climate 
change and poverty must be thwarted internally and 
among peoples. In facing such epidemics, we must have 
preventive policies that save humankind. We hope to 
God that there is enough time for us to quickly take 
such a direction before it is too late.
